DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Furonaka (JP 2009190128, A machine translation of this document is attached to this office action, and is referenced in the prior art rejection below) in view of Kohno (WO2013073564A1, A machine translation of this document is attached to this office action, and is referenced in the prior art rejection below)
Regarding claim 1, Furonaka discloses all of the limitations of the invention wherein a processing liquid circulating apparatus comprising: a waste liquid tank for storing a processing waste liquid containing swarf discharged from a processing apparatus that processes a workpiece (See Furonaka, Figure 1, Item 2); Furonaka discloses, except an ultraviolet radiation applying unit for applying an ultraviolet radiation to the clear water, wherein a waste liquid pump (See Furonaka, Figure 1, Item 3) for pumping the processing waste liquid from the 
Regarding claim 2, the combination of Furonaka and Kohno discloses all of the limitations of the processing liquid circulating apparatus according to claim 1, wherein the filter unit (See Furonaka Figure 1, Item 62) has a filter that is of a tubular shape having a charge port defined centrally in the filter for charging the processing waste liquid into the filter (See Furonaka, Item 51) and discharges clear water from openings defined in side walls, a tray on which the filter is placed (See Furonaka, Figure 1, Item 61), and a filter housing that houses the filter and the tray (See Furonaka, Figure 1, Item 62) , and the cleaning unit further includes a gas charge unit (See Yasuhiro, Item 53) for drawing gas in the filter housing and introducing the gas (See Kohno, Item 53) into the first space (See Kohno, Figure 2, Item 42), drawing gas (See Kohno, Item 53) in the waste liquid tank and charging the gas (See Kohno, Item 53) into the first space (See Kohno, Figure 2, Item 42), and drawing gas in the clear water tank (See Kohno, Item 16) and charging the gas into the first space (See Kohno, Figure 2, Item 42).
Regarding claim 3, the combination of Furonaka and Kohno discloses all of the limitations of the processing liquid circulating apparatus according to claim 1, further comprising: an inactive gas charge unit (See Kohno, Figure 1, Item 53) for charging an inactive gas into the first space (See Kohno, Figure 2, Item 42), wherein, when clear water is delivered from the ultraviolet radiation applying unit (See Furonaka Figure 1, Item 62) to the 
Regarding claim 4, the combination of Furonaka and Kohno discloses all of the limitations of the processing liquid circulating apparatus according to claim 2, further comprising: an inactive gas charge unit (See Kohno, Figure 1, Item 53) for charging an inactive gas into the first space (See Kohno, Figure 2, Item 42), wherein, when clear water is delivered from the ultraviolet radiation applying unit (See Furonaka Figure 1, Item 62) to the ion exchange resin unit (See Furonaka Figure 1, Item 63a and 63b), the inactive gas charge unit fills the first space (See Kohno, Figure 2, Item 42) with the inactive gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 	be directed to MOHAMED ABDO MANA ALQADHI whose telephone number is (571)272‐1167. The examiner can normally be reached on Monday ‐ Friday: 8:30am ‐ 5:30pm. Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270‐3240. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-myuspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.
/MOHAMED ABDO MANA ALQADHI/Examiner, Art Unit 1779